Case 2:21-cv-01386-LMA-KWR Document 1-1 Filed 07/21/21 Page 1of15

Sa7 ek

Ge ie — f -
Se) YY =

>

Darrell Marcev, Jr. 22" Judicial District Court

VS 202015609 Division D Parish of St. Tammany

State of Louisi
Movie Tavern Theatres LLC, et al © onset

TO THE DEFENDANT: Marcus Theatres Corporation through its registered agent for

service of process Corporation Service Company, 501 Louisiana Ave., Baton Rouge, La.
70802

You are hereby summoned to comply with the demand contained in the petition of which a
true and correct copy (exclusive of exhibits) accompanies this citation, or make an appearance,
either by filing an answer or other pleading, before the 22"4 Judicial District Court, at the Justice
Center, 701 N. Columbia Street, Covington, LA, in and for the Parish of St. Tammany, State of

Louisiana, within FIFTEEN (15) days after the service hereof, under penalty of default
judgment against you.

By order of the Honorable Judges of said Court this 30th day of December, 2020

 

  
  

 

 

 

 

 

 

 

 

S/TAMMYE THOMAS
BY:
Tammye Thomas, Deputy Clerk (/

Issued: 01/09/21
Counsel or Pro Se:
Trey Morris
Attorney at Law
509 Milam Street
Shreveport, La. 71101

Received on , 2021, and on ; 2021 I served a true copy of

the within >
on in person,

at domicile with
in Parish, a distance of __ miles from the Justice Center.

Deputy Sheriff

Parish of

 

101 - 15 day regular Citation
Rev 7/16

EXHIBIT
UAL,

¢
<=
oO
ny
a
2
= i“
%
a
<

 
Case 2:21-cv-01386-LMA-KWR Document 1-1 Filed 07/21/21 Page 2 of 15

22" JUDICIAL DISTRICT COURT FOR THE PARISH OF ST. TAMMANY
STATE OF LOUISIANA

SUIT NO: 2020-15609 DIVISION: D
DARRELL MARCEV JR.
VERSUS

MOVIE TAVERN THEATRES, LLC, MARCUS THEATRES CORPORATION, VSS-
SOUTHERN THEATRES, AND ZURICH AMERICAN INSURANCE COMPANY

FILED:

 

 

Deputy Clerk
PETITION FOR DAMAGES

NOW INTO COURT, through undersigned counsel, comes Darrell Marcev Jr. (hereinafter
referred to as “Marcev”, a person of the full age of majority and a resident of St. Tammany Parish,
State of Louisiana, who with respect avers as follows:

it
Made defendants herein are:

A. Movie Tavern Theatres, LLC, a domestic limited liability company, authorized to do and
doing business in the Parish of St. Tammany, State of Louisiana (hereinafter referred to as
“Movie Tavern”);

B. VSS-Southern Theatres, LLC, a domestic limited liability company, authorized to do and
doing business in the Parish of St. Tammany, State of Louisiana (hereinafter referred to as
“VS$S-Southern’”’);

C. Marcus Theatre Corporation, a foreign corporation authorized to do business and doing
business in the Parish of St. Tammany, State of Louisiana (hereinafter referred to as “Marcus
Theatres”); and

D. Zurich American Insurance Company, a foreign insurance company, licensed to do and
doing business in Louisiana and the liability insurance catrier of the other named defendants
(hereinafter referred to as “Zutich’)

Il.

The above-named defendants are liable to the Plaintiff, individually, jointly, severally and in
solido, for the full amount of damages suffered by plaintiff, Darrell Marcev Jr., and are justly and traly
indebted unto, for an amount reasonable under the circumstances, together with costs of these
proceedings and interest from the date of the judicial demand for the following reasons to-wit:

Ill.

On or about January 3, 2020, Mr. Marcev and his wife attended a movie at “Movie Tavern”
located at 201 North Highway 190, Covington, Louisiana where he injured as a result of a fall which
occurred on the premises.

IV.

VSS-Southern and/or Marcus Theatres Corporation was at all relevant times herein, the
owner and/or manager of the "Movie Tavern" movie theater located at 201 North Highway 190,
Covington, Louisiana 70433, including the business, building, and improvements at that location. At

all times pertinent hereto, the Movie Tavern was operated as a movie theater open to the public.

®
3
o
rr)
~
3}
x
5
N

t
8
2
=
~
=
2
°o
o
=
=
oO
:
a
a
£
a
ct
oc
a
>
c
a
£
5
e
&
in
©
2
E
=
2
o
=
oa
oe
Lt]
<
So
NX
o
g
3
a
a
2
i
=
a
oa.
ri
=
N
S
3
a
cr
3
&
a
3
2
€
a2
3
n

 
Case 2:21-cv-01386-LMA-KWR Document 1-1 Filed 07/21/21 Page 3 of 15

V.

On January 3, 2020, Marcev and his wife were patrons of the Movie Tavern, attending a
showing of Star Wars at approximately 12:00. Prior to taking his seat, Mr. Marcev left the concession
area to use restroom. Upon exiting the restroom, as Mr. Marcev was returning to the concession
area, his foot encountered a wet, slick surface causing his foot to shoot out from underneath him
resulting in him falling hard on his knee, injuring his knee and back. Subsequently, an employee
notified Mr. Marcev that he had just mopped the area and had not placed a wet floor sign.

VI.

At all material times, defendant, Zurich American Insurance Company, had in full force and
effect a policy of insurance issued to the “Movie Tavern”, “VSS-Southern Theatres” and/or
“Marcus Theatres Corporation”. Accordingly, Zurich is responsible to petitioner for the losses and
damages sustained by him, as provided by law.

Vil.
Petitioner itemizes his damages as follows:
(a) Past, present and future physical pain and suffering;
(b) Past, present and future mental anguish, anxiety and emotional disturbance;
(c) Medical expenses, past, present, and future; and
(d) Past, present and future loss of enjoyment of life.
Vill.
STANDARDS OF CARE
Every act whatever of man that causes damage to another obliges him by whose fault it
happened to repair it. (La. Civil Code Article 2315)
IX.
A theater owner/operator is not allowed to needlessly endanger its guests.
X.

Theater owners/operators owe a duty to their guests to keep the restaurant premises in a

reasonably safe condition. (La. R.S. 9:2800.6, La. Civil Code Articles 2315, 2317, 2317.1)
XI.

A theater owner/operator owes a duty to persons who use their premises to exercise
reasonable care to keep its premises reasonably safe condition, including a duty to keep the premises
free of any hazardous conditions which reasonably might give rise to damage. (La. R.S. 9:2800.6)

XII.

If a customer slips and falls on their premises, a theater operator /owner is liable for any
damages that customer incurs if (1) the condition causing the customer to fall presented an
unreasonable risk of harm to the customer and was reasonably foreseeable by the theater
owner/operator; (2) the theater owner/operator either created or had actual or constructive notice
of the condition prior to the occurrence; and (3) if the theater owner/operator failed to exercise

| .
reasonable care in preventing the harm.

a
o
oO
re)
=
3°
q
o
N

£
o
2
2
<=
z
&
t
3
oO
x
s
°o
2
3.
a
oe
a
£
£
a
a.
>
c
o
E
5
a
|
S
E
Ss
2
®
a
%
oO
=
a
8
2
s
s
2
=
4
CJ
a
2
a
=
a
@
=
oS
S
N
o
2
=
g
a
3
#
E
2
2
a

 
Case 2:21-cv-01386-LMA-KWR Document 1-1 Filed 07/21/21 Page 4 of 15

LIABILITY OF MOVIE TAVERN AND SOUTHERN THEATRES
XIII.

-On information and belief, at all times pertinent hereto, VSS-Southern Theatres, LLC
and/or Marcus Theatres Corporation was the owners and operators of the Movie Tavern Theatres,
LLC.

XIV.

At the time of the Plaintiff's fall, the Movie Tavern Theatres, LLC, Marcus Theatres
Corporation and VSS-Southern Theatres and/or their employees, owed a duty to the Plaintiff to
exercise reasonable cate to keep the entrance/exit area of the Movie Tavern Theater in a reasonably
safe condition, including a duty to keep the premises free of any hazardous conditions which
reasonably might give rise to damage.

XV.

The hazardous condition of the wet floor upon which the Plaintiff slipped presented an
unreasonable risk of harm to the Plaintiff, which was reasonably foreseeable to defendants and/or
their employees.

XVI.

At all times pertinent hereto, the Movie Tavern, Marcus Theatres Corporation and VSS-
Southern Theatres and/or their employees had actual and/or constructive notice of the
unreasonable risk of harm posed by the hazardous and dangerous condition.

XVII.
At all times pertinent hereto, the Movie Tavern, Marcus Theatres Corporation and VSS-

Southern Theatres and/or their employees failed to exercise reasonable care in guarding against the

2020-15609

Submitted Date: 12/30/2020 1:58 PM File Date; 12/30/2020 1:58 PM Case Number: 26244060 St. Tammany Parish, LA Deputy Clerk: Courtney Hebert

risk presented by the hazardous and dangerous condition.
XVIU.

In addition to the foregoing and ss a result of the hereinabove described incident, Marcev
suffered painful personal injuries and incurred medical expenses. The incident and resulting damages
suffered by petitioner were caused by the fault and negligence of the Movie Tavern, Marcus
Theatres Corporation and VSS-Southern Theatres and/or their employees, in the following but non-
exclusive particulars and respects:

1. By failing to provide the Plaintiff with safe access within Movie Tavern;

2. By failing to ensure that the Movie Tavern’s common areas and floors were safe and free
from defects;

3. By failing to exercise reasonable care to eliminate the unreasonable risk of harm posed by
the wet hazardous conditions;

4. By failing to warn the Plaintiff of the hazardous condition existing at the Movie Tavern; and

5. By failing to train its employees in the prevention and detection of the hazardous condition
of the Movie Tavern’s hazardous and dangerous condition; and any other fault which may
be proven at trial.

E
*

Sox Lig
PEN
te
mae
4
By
ee

~, 3

     

if
ew
Case 2:21-cv-01386-LMA-KWR Document 1-1 Filed 07/21/21 Page 5 of 15

LIABILITY OF ZURICH AMERICAN INSURANCE COMPANY
XIX.
At all times pertinent hereto, a liability insurance policy existed issued to defendants, the
Movie Tavern Theatres, LLC, Marcus Theatres Corporation and VSS-Southern Theatres by Zurich
(hereinafter "the Zurich Policy"), which included general liability insurance coverage for the
premises upon which the Plaintiff was injured on January 3, 2020.
XX.

In the alternative, at all times pettinent hereto, there existed a policy of liability insurance
issued by Zurich, (hereinafter referred to as "the Zurich Policy"), which included general liability
insurance coverage for the premises upon which the Plaintiff was injured on January 3, 2020.

. XXII.

As a result of the Plaintiff's fall on January 3, 2020, Zurich established claim number
000696-203177-GB-01.

XXII.

As a result of the foregoing, Zurich is liable jointly, severally, and én solido, together with
defendants, Movie Tavern Theatres, LLC, Marcus Theatres Corporation and VSS-Southern Theatres
for the acts and/or omissions of defendants, and their employees, as set forth above.

XXTT.

Petitioner avers that he has made amicable demand without avail. As required by Louisiana
Code of Civil Procedure Article 893, the claim for relief is for damages that are reasonable under the
circumstances.

WHEREFORE, plaintiff prays that after due proceedings be had, there be judgment herein
in favor petitioner, Darrell Marcev Jr., and against defendants Movie Tavern Theatres, LLC, Marcus
Theatres Corporation, VSS-Southern Theatres and Zurich American Insurance Company, jointly,
severally and in solido, for the full amount of plaintiff's damages, together with legal interest from
date of judicial demand until paid and all costs of these proceedings (including expert fees), and for

all general and equitable relief.

 

 

RESPECTFULLY SUBMITTED:

MORRIS & DEWETT, LLC TRAINOR LAW FIRM, LLC

/s/ Trey Morris Prin F. 7raner

Trey Morris (La. Bar No. 28162) Brian F. Trainor (La. Bar. No. 28248)
509 Milam Street 1974 N. Highway 190, Suite 3
Shreveport, Louisiana 71101 Covington, Louisiana 70433
Telephone: 318-221-1507 Telephone: 985-900-2250

Facsimile: 318-221-4560 Facsimile: 985-867-1615

Attorney for Plaintiff Attorney for Plaintiff

SERVICE INSTRUCTIONS ON THE
NEXT PAGE

  

2020-15609

Submitted Date: 12/30/2020 1:58 PM File Date: 12/30/2020 1:58 PM Case Number: 262¢+000¢ St. Tammany Parish, LA Deputy Clerk: Courtney Hebert
Case 2:21-cv-01386-LMA-KWR Document 1-1 Filed 07/21/21 Page 6 of 15

PLEASE SERVE:

Movie Tavern Theatres, LLC ’ r
Through their registered agent:

CT Corporation System

3867 Plaza Tower Dr.

Baton Rouge, LA 70816

VSS-Southern Theatres LLC
Through their registered agent:
CT Corporation System

3867 Plaza Tower Dr.

Baton Rouge, LA 70816

Marcus Theatres Corporation

through its registered agent for service of process
Corporation Service Company

501 Louisiana Avenue

Baton Rouge, Louisiana 70802

Zurich American Insurance Company
through the Secretary of State,
Baton Rouge, Louisiana

g
wo
w
-
So
N
°o
N

£
e
2
a
=
>
2
©
t
3
So
Oo
x
he
2
Oo
2
$
a
=
a
-
o
a
¢
:
Fe
-
”
ro
o
2
E
3
z
o
a
"
9
=
a
2°
”
o
o
N
o
QX
S°
2
N
-
$
o
Qa
o
i
=
a
co
”
=
So
N
g
S
8
N
re.
3
gs
a
2
5
”

 
Case 2:21-cv-01386-LMA-KWR Document 1-1 Filed 07/21/21 Page 7 of 15

CLERK OF COURT
22™ Judicial District Court
Parish of St. Tammany

 

 

March 15, 2021

Wade A Langlois, III
Attorney at Law

401 Whitney Ave- te 500
Gretna La 70056

Re: Darrell Marcev, Jr
vs. 2020-15609 Division D
Movie Tavern Theatres LILC

Dear Counsel or Self Represented Litigant:

This office has recently received a request for notice filed by your office. Please be advised that
the duties of the Clerk of Court regarding a request for notice are set forth in Louisiana Code of
Civil Procedure Articles 1571, 1572, 1913, 1914 and 2596 and local rule 9:14.

Under the foregoing articles, this office is required to provide you with a notice of trial, a notice
of setting of a hearing in a summary proceeding, a notice of final judgment, including a partial
final judgment, and notice of the rendition of an interlocutory order or judgment.

Please be advised that these are the only notices that this office will provide.

Sincerely,

. Mary Lionnet
Deputy Clerk

 

P.O. Box 1090 + Covington LA 70434 * (985) 809-8700
Case 2:21-cv-01386-LMA-KWR Document 1-1 Filed 07/21/21 Page 8 of 15

92%? JUDICIAL DISTRICT COURT FOR THE PARISH OF ST. TAMMANY
STATE OF LOUISIANA
NO. 2020-15609 DIVISION: D
DARRELL MARCEYV, JR.
VERSUS

MOVIE TAVERN THEATRES, LLC, MARCUS THEATRES CORPORATION,
VSS-SOUTHERN THEATRES, AND ZURICH AMERICAN INSURANCE COMPANY

FILED:

 

DEPUTY CLERK
ANSWER TO PETITION FOR DAMAGES
NOW INTO COURT, through undersigned counsel, come defendants, MARCUS
THEATRES CORPORATION AND ZURICH AMERICAN INSURANCE COMPANY, and
aver as follows:
1.
The allegations with regard to the status of the defendants are admitted. All other
allegations of paragraph I of the Petition for Damages are denied.
2.
The allegations contained in Paragraph III of the Petition for Damages are denied.
as
The allegations contained in Paragraph III of the Petition for Damages are denied.
4,
The allegations contained in Paragraph IV of the Petition for Damages are denied.
5.
The allegations contained in Paragraph V of the Petition for Damages are denied for lack
of sufficient information to justify a belief therein.
6.
The allegations contained in Paragraph VI of the Petition for Damages are denied except
to admit that a policy was issued by Zurich American Insurance Company which provides
coverage to Marcus Theatres Corporation, but that policy is a written document and its terms,

conditions, and limitations on coverage are pled herein in full.

&
cs]
£
eo
eS
«
=z
<¢
os
Z
¥
=
o
eS
>
a
o
oa
5
ec
2
a
>
c
:
-
a
a
o
o
S
N
oa
N
3
a
E
3
2
o
a
a
9
=
<
2
=
e
N
§
3
s
a
2
x
=
4
%
N
§
3
g
a
3
3
E
2
3
nv

 
Case 2:21-cv-01386-LMA-KWR Document 1-1 Filed 07/21/21 Page 9 of 15

7:
The allegations contained in Paragraph VII of the Petition for Damages are denied.
8.
The allegations contained in Paragraph VIII of the Petition for Damages require no answer
of these defendants and state a legal conclusion.
9.
The allegations contained in Paragraph IX of the Petition for Damages require no answer
of these defendants and state a legal conclusion.
10.
The allegations contained in Paragraph X of the Petition for Damages require no answer of
these defendants and state a legal conclusion.
11.
The allegations contained in Paragraph XI of the Petition for Damages require no answer of these
defendants and state a legal conclusion.
12.
The allegations contained in Paragraph XII of the Petition for Damages require no answer of these
defendants and state a legal conclusion.
13.
The allegations contained in Paragraph XIII of the Petition for Damages are denied.
14.
The allegations contained in Paragraph XIV of the Petition for Damages are denied.
15.
The allegations contained in Paragraph XV of the Petition for Damages are denied.
16.
The allegations contained in Paragraph XVI of the Petition for Damages are denied.
17.
The allegations contained in Paragraph XVII of the Petition for Damages are denied.

18.

<=
oS
Cc
|
=
a
a
=
ae
“J
2
o
2
2
a
a
o
£
w
S
s
a
i
E
&
e
nd
a
a
S
eo
0
=
oS
x
o
N
5
E
=
=z
=
<
2
cr
-
=
$
Ns
~
=
o
=
a
2
<
=
<
’
=
=
-
-
3
x
=
oo
a
=
©
a
0
a
=
=
2
3
“”

The allegations contained in Paragraph XVIII of the Petition for Damages are denied.

Marcev vs. Movie Tavern Theatres

 
Case 2:21-cv-01386-LMA-KWR Document1-1 Filed 07/21/21 Page 10 of 15

19.

The allegations contained in Paragraph XIX of the Petition for Damages are denied except
to admit that a policy was issued by Zurich American Insurance Company which provides
coverage to Marcus Theatres Corporation, but that policy is a written document and its terms,
conditions, and limitations on coverage are pled herein in full.

20.

The allegations contained in Paragraph XX of the Petition for Damages are denied except
to admit that a policy was issued by Zurich American Insurance Company which provides
coverage to Marcus Theatres Corporation, but that policy is a written document and its terms,
conditions, and limitations on coverage are pled herein in full.

21.
The allegations of Paragraph XX] are admitted.
22.
The allegations contained in Paragraph XXII of the Petition for Damages are denied.
23.
The allegations contained in Paragraph XXIII of the Petition for Damages are denied.
AND NOW, for further answer to the Petition for Damages, defendants aver:
24,

Defendants affirmatively aver that the accident at issue was caused by the plaintiff's own
negligence, inattention, and want of care and caution which amounts to victim fault, comparative
fault, and/or assumption of the risk and which is a complete bar to or in diminution of any recovery
against these defendants that the plaintiff may otherwise be entitled to.

25.

Alternatively, the defendants affirmatively aver that the incident at issue was caused solely

by the fault of a third party or other parties for which defendants were not and are not responsible,

and defendants affirmatively plead this as a complete bar to and/or in diminution of any recovery

by the plaintiff herein.

Marcev vs. Movie Tavern Theatres

22" JDC No. 2020-15609, Div. D

Submitted Dato: 3/4/2021 11:45 AM File Date: 3/4/2021 11:45 AM Case Number: 202015609 St. Tammany Parish, LA Deputy Clerk: Megan Hanchett

 
Case 2:21-cv-01386-LMA-KWR Document1-1 Filed 07/21/21 Page 11 of 15

26.
In the further alternative, defendants affirmatively aver that the injuries and resulting
disability alleged by plaintiff existed prior to the alleged accident and that, as such, defendants are

no liable for such injuries and disabilities and/or any resulting damages.

2:

In the further alternative, and only in the event that it should be found that these preexisting -

injuries were aggravated by the alleged accident, defendants affirmatively aver that they are
entitled to the limitation of any damages claimed against them to those resulting from the
aggravation alone and not from the preexisting injuries.
28.
Alternatively, plaintiff has failed to mitigate his damages.
29.
Defendants further aver that the condition at issue was open and obvious.
30.

Defendants plead all defenses and immunities under the Louisiana Merchant’s Statute, La.
RS. 9:2800.6.

31,

Defendants demand a jury trial on all issues.

WHEREFORE, Defendants, MARCUS THEATRES CORPORATION AND ZURICH
AMERICAN INSURANCE COMPANY, pray that this Answer be deemed good and sufficient,
and that after being hear and all due proceedings had, all claims against the defendants by the
plaintiff, Darrell Marcev, Jr., be dismissed, with prejudice, and at his costs. Defendants further

pray al] other general and equitable relief to which they may be entitled and for a trial by jury.

Marcev vs. Movie Tavern Theatres
22"4 IDC No. 2020-15609, Div. D

Submitted Date: 3/4/2021 11:45 AM File Date: 3/4/2024 14:45 AM Case Number: 202015609 St. Tammany Parish, LA Deputy Clerk: Megan Hanchett

es
Ss St:

Nace
‘eX
N

€

 

mS \
y, i

  

ty =s

"i

Qs
Case 2:21-cv-01386-LMA-KWR Document1-1 Filed 07/21/21 Page 12 of 15

Respectfully submitted:

GAUDRY, RANSON, HIGGINS
& GREMILLION, LLC

Male th-

WADE A. LANGLOIS, III (#17681)

GINO R. FORTE (#29190)

401 Whitney Ave., Suite 500

Gretna, LA 70056

Telephone: (504) 362-2466

Fax: (504) 362-5938

Email: wlanglois@grhg.net
gforte@prhg.net

Counsel for Defendants,
Marcus Theatres Corporation and Zurich
American Insurance Company

CERTIFICATE OF SERVICE

I, Wade A. Langlois, Il, certify that I have this day electronically served a true and correct

copy of the foregoing to:

Fax: (985) 867-1615
Email: brian@trainorlawfirm.com

Brian F. Trainor
TRAINOR LAW FIRM, LLC

1974 N. Highway 190, Suite 3
Covington, LA 70433

 

This ef day of March, 2021.

G:\0262\2610\Pleadings\Answer.docx

Fax: (318) 221-4560

Email: btmorris@shreveportlaw.net
Brandon Trey Morris

MORRIS & DEWETT, LLC

509 Milam Street

Shreveport, LA 71101

Bole der

W. JADE A.L RCO: ul

 

Marcev vs. Movie Tavern Theatres
22™ JDC No. 2020-15609, Div. Di

5
<=
3
ce
.
=
£
&
®
=
¢
2
o
2
3
a
a
4
£
=
a
a
‘£
a
£
§
Ee
J
a
2
3
wo
=
x
&
2
E
Ss
z
j
rd
<
hs
N
§
3
©
Qa
iw
:
=
=
&
5
g
o
a
Z
£
£
2
=
a”

 
Case 2:21-cv-01386-LMA-KWR Document1-1 Filed 07/21/21 Page 13 of 15

22"? JUDICIAL DISTRICT COURT FOR THE PARISH OF ST. TAMMANY
STATE OF LOUISIANA
NO. 2020-15609 DIVISION: D
DARRELL MARCEYV, JR.
VERSUS

MOVIE TAVERN THEATRES, LLC, MARCUS THEATRES CORPORATION, VSS-
SOUTHERN THEATRES, AND ZURICH AMERICAN INSURANCE COMPANY

FILED:

 

DEPUTY CLERK

REQUEST FOR NOTICE

NOW INTO COURT, through undersigned counsel, come defendants, MARCUS
THEATRES CORPORATION and ZURICH AMERICAN INSURANCE COMPANY, who
pursuant to Louisiana Code of Civil Procedure article 1572, move this Honorable Court for written
notice ten (10) days in advance of the date fixed for trial or hearing in the above-captioned
proceedings, and pursuant to Louisiana Code of Civil Procedure articles 1913 and 1914 request
immediate notice of all interlocutory and final orders and judgments.

Respectfully submitted:

GAUDRY, RANSON, HIGGINS
& GREMILLION, LLC

/ / fi

A eta Aub
WADE A. LANGLOIS, III (#17681)
GINO R. FORTE (#29190)
401 Whitney Ave., Suite 500
Gretna, LA 70056
Telephone: (504) 362-2466
Fax: (504) 362-5938

Email: wlanglois@grhg.net
gforte@egrhe.net

Counsel for Defendants,
Marcus Theatres Corporation and Zurich
American Insurance Company

 

:
o
5
&
2
¥
‘sz
oO
=
a
a
a
£
Ca
w
a
>
3
§
ef
a
a
o
©
»
=
o
N
°
N
e
&
E
2
z
3
=
<
“
<
=
fm
N
o
>
6
g
w
a
2
ic
=
<
©
z
<
=
a
N
oc
x
x
o
3
a
a
=]
2
E
a
3
n

 
Case 2:21-cv-01386-LMA-KWR Document1-1 Filed 07/21/21 Page 14 of 15

CERTIFICATE OF SERVICE

I, Wade A. Langlois, III, certify that I have this day electronically served a true and correct

copy of the foregoing to:

Fax: (985) 867-1615

Email: brian@trainorlawfirm.com
Brian F. Trainor

TRAINOR LAW FIRM, LLC
1974 N. Highway 190, Suite 3
Covington, LA 70433

This 4 day of March, 2021.

G:\0262\2610\Pleadings\Request for Notice.docx

Fax: (318) 221-4560

Email; btmorris@shreveportlaw.net
Brandon Trey Morris

MORRIS & DEWETT, LLC

509 Milam Street

Shreveport, LA 71101

Vk 1g

WADE A. LANGLOIS, IIT

 

Marcey vs. Movie Tavem Theatres
22" JDC No. 2020-15609, Div. D

Submitted Date: 3/4/2021 11:45 AM File Date: 3/4/2021 11:45 AM Case Number: 202015609 St. Tammany Parlsh, LA Deputy Clerk: Megan Hanchett

   
 

  

\
“~

©

fix =
+
Case 2:21-cv-01386-LMA-KWR Document1-1 Filed 07/21/21 Page 15 of 15

22% JUDICIAL DISTRICT COURT FOR THE PARISH OF ST. TAMMANY
STATE OF LOUISIANA
NO. 2020-15609 DIVISION: D
DARRELL MARCEYV, JR.
VERSUS

MOVIE TAVERN THEATRES, LLC, MARCUS THEATRES CORPORATION, VSS-
SOUTHERN THEATRES, AND ZURICH AMERICAN INSURANCE COMPANY

FILED:

 

DEPUTY CLERK
JURY ORDER
In accordance with C.C-P. Art. 1734.1, in lieu of the bond required in C.C.P. Art. 1734, the
mover for the jury trial shall deposit $2,000.00 cash for the first day and $400.00 cash for each
additional day the trial is estimated to last. The cash deposit shall be filed with the clerk of court
no later than thirty (30) days prior to trial. The attorney for the mover shall present the receipt for
the deposit to the Court prior to commencement of trial. If the deposit is not timely made, any
other party shall have an additional ten (10) days to make the required deposit. Failure to post the

cash deposit shall constitute a waiver of trial and the trial by jury.

Covington, Louisiana, this | day of _Myeich 2021.

 

TIME FOR
UNT AND D
WILL BE F ie. oR TRIAL
CASE |S SE JUDGE

G:\0262\2610\PleadingsVury Order.dacx

“FN
//} ‘y iD ;

/ATRUE COPY

    
 

Mary Lionnet, Deputy Clerk

Submitted Date: 3/4/2021 14:45 AM File Date: 3/4/2021 11:45 AM Case Number: 202015609 St. Tammany Parish, LA Deputy Clerk: Mogan Hanchott
